Citation Nr: 1613577	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling, for the period prior to February 23, 2011, and greater than 20 percent disabling thereafter, for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that denied service connection for a lumbar spine disability, and a March 2009 rating decision from the RO in Detroit, Michigan, that continued a noncompensable (zero percent) disability rating for degenerative spurring of the thoracic spine.  The Veteran's claims file remains in the jurisdiction of the Detroit RO.

In July 2010, the Board remanded this case for the Veteran to be scheduled for a Travel Board hearing.  In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In a decision issued in January 2011, the Board granted service connection for a lumbar spine disability and remanded the issue of entitlement to a compensable rating for degenerative spurring of the thoracic spine for further development.  

The Agency of Original Jurisdiction (AOJ) effectuated the Board's grant of benefits in a February 2011 rating decision; the Veteran's degenerative joint disease of the lumbar spine was assigned a 10 percent rating effective March 29, 2007.

The General Rating Formula for Diseases and Injuries of the Spine provides that disability of the thoracolumbar and cervical spine segments should be evaluated separately; however, as the term "thoracolumbar" includes both the lumbar and thoracic spine segments, The General Rating Formula provides that these two spinal segments should be evaluated together.  See 38 C.F.R. § 4.71a, note (6).

Pursuant to the Board's January 2011 decision and remand, in a July 2011 rating decision, the AOJ combined the Veteran's lumbar and thoracic spine disabilities into one ratable thoracolumbar spine disability, from March 28, 2007.  The rating decision also granted an increased 20 percent rating for the Veteran's service-connected thoracolumbar spine disability, effective February 23, 2011. 

This matter was again before the Board in September 2014, at which time the Board remanded the case for a new VA examination and an attempt to obtain private treatment records.

The issue of entitlement to service connection for migraine headaches, as secondary to the service-connected thoracolumbar spine disability, has been raised by the record by a March 2011 VA examination report, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine has been manifested by complaints of pain, the preponderance of the evidence reveals that he has flexion to more than 60 degrees, and with no objective evidence of ankylosis, no incapacitating episodes, and no neurological abnormalities, for the period prior to February 4, 2011.

2.  The Veteran's service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine has been manifested by complaints of pain, the preponderance of the evidence reveals that he has flexion to no greater than 60 degrees, and with no objective evidence of ankyloses, no incapacitating episodes, and no neurological abnormalities, for the period beginning on February 4, 2011.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent disabling, for the period beginning February 4, 2011, for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a rating in excess of 10 percent disabling, for the period prior to February 4, 2011, and greater than 20 percent disabling thereafter, for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran is seeking an increased rating for the service-connected thoracolumbar spine disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded VA medical examinations in August 2006, November 2007, February 2009, March 2011, and October 2014.

In January 2011 the Board remanded the Veteran's claim, in order to afford the Veteran a new VA medical examination, obtain additional VA treatment records dating since June 2007 from the VA Medical Center (VAMC) in Saginaw, Michigan, and contact the Veteran and request any necessary releases to obtain the private treatment records from Dr. P., physical therapist K.G. and D.D., D.O. 

Thereafter, VA treatment records from the VAMC in Saginaw, Michigan were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in March 2011.  The VA sent a request to the Veteran for authorization and information related to the above mentioned private treatment records.  While the Veteran submitted medical evidence from K.G., and authorized VA to obtain his treatment records from Dr. M.W., he did not respond to the AOJ's request that he provide the necessary authorization to obtain records from Dr. P. or D.D., D.O. 

This matter again came before the Board in September 2014.  In September 2014 the Board remanded the claim to afford the Veteran a new VA medical examination and requested that the examiner comment on the March 2011 VA examination findings that reflexes of the Veteran's biceps, triceps, and brachioradialis were completely absent.  Additionally, the remand directed that the VA obtain VA treatment records dating since June 2012 and again contact the Veteran and request any necessary releases to obtain the private treatment records from Dr. P, physical therapist K.G. and D.D., D.O.  

Thereafter, the VA requested the necessary authorization to obtain the private treatment records mentioned above and additional VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA medical examination in October 2014.  Though the VA examiner did not specifically point to the March 2011 VA examination findings that reflexes of the Veteran's biceps, triceps, and brachioradialis were completely absent; she did explain that reflexes are involuntary movements and can provide information on the integrity of the central and peripheral nervous systems and that reflexes in the upper extremities do not reflect any pathology of the thoracolumbar spine.  The Board concludes that this response adequately answers the Board's questions regarding the March 2011 VA examination.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands.  See Dyment v. West, 1 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling, for the period prior to February 23, 2011, and greater than 20 percent disabling thereafter, for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine.

The Veteran's service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine disability was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined ROM of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

The applicable notes are notes (1), (2), and (4).  Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2) specifies that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Note (4) specifies that each ROM measurement should be rounded to the nearest five degrees.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine, outlined above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a.


III.  Factual Background

A VA spine examination was conducted on August 7, 2006.  The examiner was reviewing degenerative spurring of the thoracic spine.  The Veteran had no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  There was no history of fatigue, decreased motion, stiffness, weakness, or spasms.  There was a history of constant and daily pain in the lumbar spine centrally over the spinous process that was of mild severity.  There was no radiation of pain or flare-ups.  Objective abnormalities of the cervical sacrospinalis revealed no spasms in the left or right or pain with motion on the right.  Objective abnormalities of thoracic sacrospinalis on the left or right revealed no spasms, atrophy, guarding, pain with motion, or weakness.  There was no left tenderness.  The Veteran's posture and head position were normal and he had symmetry in appearance.  There were no abnormal spinal curvatures noted.  Detailed motor and reflex exams revealed normal findings.  Muscle tone was normal and there was no muscle atrophy.  

The examiner summarized the ROM in the thoracolumbar spine.  Active and passive right lateral rotation was 0 to 45 degrees.  Resisted isometric movement was normal and there was no pain on active, passive, or repetitive use.  There was no additional loss of motion on repetitive use.  Active and passive ROM in the left thoracolumbar with lateral rotation was 0 to 45 degrees.  Resisted isometric movement was normal and there was no pain on active, passive, or repetitive use.  There was no additional loss of motion.  Thoracolumbar flexion for active and passive ROM was 0 to 90 degrees.  Resisted isometric movement was normal and there was no pain on active, passive, or repetitive use.  There was no additional loss of motion on repetitive use.  Thoracolumbar extension for active and passive ROM was 0 to 30 degrees.  Resisted isometric movement was normal and there was no pain on active, passive, or repetitive use.  There was no additional loss of motion on repetitive use.  Thoracolumbar lateral flexion for active and passive ROM was 0 to 35 degrees.  Resisted isometric movement was normal and there was no pain on active, passive, or repetitive use.  There was no additional loss of motion on repetitive use.  July 2006 X-ray results for the lumbar and thoracic spine revealed impressions of mild spondylosis.    

A VA physical therapy outpatient initial evaluation was conducted on October 11, 2006.  The clinician provided a diagnosis of low back pain and the reason for the referral was a history of back pain and degenerative spurring.  The Veteran had back pain with activity.  His major muscle strength was within normal limits.  Abdominal and back extensor muscles were noted as 4+/5.  The Veteran's ROM was active and mobility was independent with mat mobility and transfers.  He reported being able to ambulate distances within his community without assistive devices.  There were no balance deficits identified and no edema.  Pain was intermittent at a 4 out of 10 and the location was in the lumbar spine L3-5.  The pain was described as an aching which was aggravated by bending or lifting and relieved by walking.  The spine was negative for sacroiliac dysfunction.  There was slight tenderness noted in the paraspinals and increased pain with forward flexion with over-pressure.  Straight leg raising testing was negative and flexion, abduction, external rotation and extension testing (FABERE) was negative for hip involvement.  The examiner noted an essentially normal back exam consistent with mild spondylosis.  

A VA primary care note, dated February 20, 2007, notes the Veteran had a history of low back pain and continued to have low back pain.  He described the pain as mild.  The Veteran denied radiculopathy or loss of bowel or bladder function.  

A VA primary care note, dated June 25, 2007, notes the Veteran was to be evaluated for low back pain.  The Veteran had an ongoing history of spondylosis of the thoracic and lumbar spine.  The Veteran described the pain as dull, aching, throbbing, sharp, stabbing, and shooting.  

A physical therapy initial evaluation at the MidMichigan Medical Center, dated September 27, 2007, notes the Veteran had low back pain.  The Veteran stood with curvature of the spine beginning with a convexity to the left in the lumbar spine and a convexity to the right in the thoracic spine which was typical of scoliosis.  The Veteran's right shoulder was slightly depressed to the right and the right iliac crest was slightly superior to the left.  When the Veteran moved into flexion there was noted to be a right rib hump.  The Veteran ambulated with unremarkable gait.  The Veteran's reflexes were noted as 1+ and symmetrical bilaterally at the Achilles and at the patellar tendon.  The examiner reviewed the Veteran's ROM.  Lumbar flexion was limited at 60 percent of range with the Veteran noting increased pain upon returning to standing, particularly the last 20 degrees of motion with a rigid movement back into extension.  The Veteran had more upper lumbar movement than lower lumbar movement with the lower lumbar spine being slightly more rigid.  The lumbar extension was within 25 percent of normal with restrictions going into extension noted at the lumbar spine.  Side bending was through 50 percent of range to the left and through 60 percent of range to the right.  The left hamstring flexibility was 0 to 62 degrees with negative straight leg raising.  Right hamstring flexibility was 0 to 70 degrees with negative straight leg raise.  Hip ROM was limited bilaterally with right limited 22 degrees for internal rotation and 25 degrees for extremity.  The left was limited at 30 degrees of external rotation and 28 degrees of internal rotation.  The Veteran's strength was noted as 5/5 at the bilateral lower extremities; however there was increased fatigue at the left hip flexors and quadriceps as compared to the right with prolonged resistance.  The segmental mobility testing revealed increased pain and hypomobility at L1-L2, L2-L3 with increased pain as compared to slightly more mobility noted at L3-L4 and slightly less pain.  There was noted to be increased muscle tone on the side of the concavity in the lower spine and in the thoracic spine.  FABERE test was negative and compression of the sacroiliac region did not exacerbate any discomfort.  Distraction at the sacroiliac joint also did not exacerbate any discomfort.  

A VA spine examination was conducted on November 28, 2007.  The Veteran stated that he had pain in the thoracolumbar spine area when changing positions.  The Veteran had pain in his back while at work and this resulted in him being slower and learning to do certain tasks differently.  The Veteran also had pain at night in the back and it affected his ability to sleep.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran did have symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Location of the pain was the lumbar area and it was of a moderate severity with a constant daily duration.  There were no flare-ups of spinal conditions.  The examiner's inspection of the spine showed normal posture and head posture and symmetry in appearance.  The Veteran's gait was normal.  There were no abnormal spinal curvatures noted.  There were no objective abnormalities of cervical or thoracic sacrospinalis of the left or right in terms of spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  A motion exam noted active movement against full resistance regarding right and left hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  The Veteran's muscle tone was normal and there was no muscle atrophy.  An upper extremities and lower extremities examination found normal left and right vibration, pain, light touch, and position sense.  A detailed reflex examination of the spine was conducted and testing was normal for the left and right biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk and ankle jerk.  The left and right plantar flexion was also normal.  The thoracolumbar spine for active ROM was flexion 0 to 80 degrees.  Extension was 0 to 15 degrees.  Left lateral flexion, left lateral rotation, right lateral flexion, and right lateral rotation were all 0 to 20 degrees.  There was objective evidence of pain on motion.  X-ray results of the lumbosacral spine revealed stable mild degenerative disease at L4-L5 and L5-S1.  The examiner reviewed the July 2006 X-ray of the thoracic spine that reflected mild spondylosis.  The examiner's diagnosis was mild degenerative disc disease of the lumbar spine and mild spondylosis of the thoracic spine.  

A VA primary care note, dated January 16, 2008, notes that the Veteran was there to have his chronic back pain evaluated and managed.  The Veteran had found medications and equipment that had been effective in controlling his pain although he stated that the pain never subsided.  

In a letter from Dr. D.D., dated February 25, 2008, the doctor noted that the Veteran currently had pain in the lower dorsal and lumbar areas and the pain was 6 out of 10.  The pain was agitated by the Veteran's work as a postmaster and could get up to a 7 or 8 by the end of the day.  The pain was worse before he had orthotics placed in his shoes.  The doctor noted that numerous X-rays had been done on the back.  The Veteran could do straight leg raising to 90 degrees and stated that it did pull on the muscles in his back and he did have some pain in the back.  Medial and lateral rotation of the hip was normal.  It was felt that the Veteran's deformity of the feet aggravated the lower and upper back pain.  The Veteran had chronic back pain during the day and he tried to maintain his physical stature by exercising.    

A March 2008 letter from physical therapist K.G., notes that the Veteran had reported his back pain had significantly worsened in the last six years.  Her examination identified curvature of the spine beginning with a convexity to the left in the lumbar spine and a convexity to the right in the thoracic spine which was typical of scoliosis.  It was termed a thoracolumbar scoliosis and defined as an S-type curve.  The Veteran's right shoulder was slightly depressed to the left and the right iliac crest was slightly superior to the left.  When the Veteran moved into flexion for a skyline view there was a right rib hump.  There were also changes in motion and changes in segmental mobility of the lumbar spine.  The physical therapist noted that it was not atypical of patients with scoliotic curvatures, and particularly with the S-curve type spine to have progressive degenerative joint changes over time secondary to the altered biomechanical forces entertained by the spine due to the convexities and curvatures identified in the spine.  It is not uncommon for there to be areas of hypomobility and hypermobility associated with those areas either below or above, which may create further irritation and discomfort.  

A VA spine examination was conducted on February 14, 2009.  The Veteran indicated he was having pain in the upper lumbar L1 area and lower lumbar S1 area.  The Veteran stated that the pain increased with forward flexion, prolonged sitting, and other work postures.  The Veteran stated that he had daily constant pain and stiffness that increased in intensity with forward flexion.  He stated that his pain had not changed substantially since his last VA exam in 2007.  The thoracic spine area (T1-T12) was indicated to the Veteran and he denied pain in the thoracic spine.  Review of the Veteran's systems showed no urinary incontinence, urgency, frequency or retention that required catheterization.  The Veteran had no nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, falls, unsteadiness, or leg or foot weakness.  The Veteran did have a history of decreased motion, stiffness, and pain located in the upper lumbar (L1-L2) to lower lumbar area.  The pain was dull and increased to sharp pain with flexion of the lower back.  The severity was moderate with a daily constant duration.  The pain did not radiate.  He had no fatigue, weakness, or spasms.  There were no flare-ups of spinal conditions.  The Veteran had orthotic inserts that were prescribed for metatarsalgia in the feet.  The Veteran stated that he also had back pain when he was on his feet.  Inspection of the Veteran's spine found his posture and head position to be normal.  He had a normal gait and symmetry in appearance.  

The examiner did an abnormal spinal curvatures exam and noted no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, cervical spine ankyloses, or thoracolumbar spine ankyloses.  An examination was conducted on the muscles of the spine.  Objective abnormalities of the cervical sacrospinalis noted no left or right spasms, atrophy, guarding, pain on motion, tenderness, or weakness.  Objective abnormalities of the thoracic sacrospinalis noted no left or right spasms, atrophy, guarding, tenderness, or weakness.  There was pain with motion.  A detailed motor exam of the spine revealed normal findings.  A detailed sensory exam was conducted which found the Veteran's left and right upper and lower extremities normal with regards to vibration, pain, light touch, and position sense.  There were no abnormal sensations in the left or right upper and lower extremities.  The reflex exam revealed normal findings.  The thoracolumbar spine ROM was flexion of 0 to 90 degrees; extension of 0 to 20 degrees; left lateral flexion 0 to 30 degrees; left lateral rotation of 0 to 30 degrees; right lateral flexion 0 to 20; and right lateral rotation 0 to 30 degrees.  There was no objective evidence of pain on ROM or following repetitive motion.  There were no additional limitations after three repetitions of ROM.  An X-ray conducted in February 2009 revealed mild multilevel degenerative changes that were stable from the prior examination in July 2006.  There was no acute fracture and no spondylolisthesis.  The impression was stable thoracic spine with mild multilevel degenerative changes.  An X-ray of the lumbosacral spine was conducted.  Alignment was maintained and there was no acute fracture or spondylolisthesis.  There was a stable mild degenerative disc disease at levels L4-L5 and L5-S1 from July 2006.  There was no facet arthropathy.  The examiner noted that there were effects on daily activities.  The Veteran's condition had a moderate effect on sports and mild effects on chores, shopping, exercise, recreation, and traveling.  There were no effects on feeding, bathing, dressing, toileting, or grooming.

A VA podiatry note, dated May 21, 2009, noted the Veteran was returning for follow-up foot care.  The Veteran was doing better with his lower back since receiving orthotics.  The Veteran could do standing work all day without problems.  The Veteran had the most discomfort after sitting and then getting up.  The Veteran had never tried a lumbar support.  A consult was requested with prosthetics for the Veteran to receive a lumbar support pillow.  

In a VA podiatry note, dated June 21, 2010, the Veteran reported doing additional twisting and turning on the job which made his lower back and feet tender.  A consult was placed with prosthetics for the Veteran to receive a back brace.  

In a VA physical therapy consult, dated June 28, 2010, the Veteran requested back support because he was having more pain due to mechanics on the job.  A back brace and lower back cushion was issued.  

At the October 2010 hearing, the Veteran indicated that he had used almost 90 hours of sick leave to deal with the back pain and issues.  Spurring and degenerative issues of the spine caused excruciating pain during the day when bending, walking, and stooping over.  The Veteran experienced nausea at times due to the pain.

A physical therapy evaluation at the MidMichigan Medical Center, dated February 04, 2011, noted the Veteran had mid and low back pain.  The Veteran stood with slight forward head and with the left shoulder superior on the left and the right shoulder inferior.  There was curvature noted beginning with the convexity on the left in the thoracal spine and convexity to the right in the thoracolumbar spine.  Curvature changes occurred in the thoracolumbar spine at T12-L1.  Kyphosis was noted in the mid to upper thoracic spine with forward head and right lateral scapular winging.  The Veteran's lumbar flexion was to 60 degrees with all upper thoracic motion and no lumbosacral spine flexion.  Extension was to 10 degrees with no lumbosacral spine motion.  There appeared to be segmental mobility loss in the lumbosacral spine which would be assessed with manual techniques reported later.  Hamstring flexibility was 32 degrees bilaterally with increased low back pain and tissue restriction, but no radicular symptoms.  Right side bending with fingertip to floor measurement was 51 cm and left side was 61.5 cm.  A handwritten addendum noted ROM for rotation and side bending for thoracolumbar motions were re-measured per VA measurements.  Right rotation was 0-20 degrees and left was 0-8.  Side bending on the right was 0-8 degrees and 0-4 degrees on the left.  Hip flexion in the left was 70 degrees prior to onset of low back pain.  The right was 0 to 80 degrees prior to onset of low back pain centrally.  Strength was noted as 5/5 with the exception of left hip flexion 4-/5 with pain at the low back; quadriceps 4+/5 with pain at the low back; hamstrings 4/5 with pain at the low back; and dorsiflexors and evertors of the left 4/5 with no pain reported.  All other assessments were 5/5 with the exception of abdominals which were 4/5 and back extensors which were 4-/5 with pain.  The Veteran had significant hypomobility beginning in the mid thoracic spine at approximately T7 down to the lumbosacral spine with even S1 joint mobility being hypomobile bilaterally.  There were significant tissue shortening of the extensors and the thoracolumbar dorsal fascia which was restricting the Veteran's mobility.  

In a VA primary care note, dated February 9, 2011, the Veteran reported pain in his back.  The examiner noted that the Veteran's ROM had decreased significantly according to the Veteran's physical therapist.  

A VA spine examination was conducted on March 2, 2011.  The examiner reviewed a March 2007 MRI of the lumbosacral spine.  The MRI noted superficial subcutaneous lipoma in the posterior midline in the lower lumbar spine.  Degenerative changes at the L5-S1 disc level with diffusely bulging disc without focal disk protrusion or disc herniation noted.  There was no spinal canal stenosis noted.  The examiner also reviewed a February 1987 scoliosis survey that showed no significant scoliosis.  The Veteran currently had pain in his low back that radiated upward.  The Veteran did not have bowel/bladder problems and he denied pain or numbness down the legs.  The examiner noted the history of flare-ups.  The flare-ups were severe and affected his entire back.  The frequency was 5 times in the last 2 years with duration of 4-5 days.  During the flare-ups he walked like a stick man.  On physical examination, the Veteran's posture was normal, his head position was forward, and he had a normal gait and symmetry in appearance.  Under abnormal spinal curvatures, there was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, and no cervical spine or thoracolumbar spine ankyloses.  Under objective abnormalities of cervical sacrospinalis, there was no left or right spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The exam also noted that the muscle spasm with localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The ROM for the thoracolumbar spine was flexion of 0 to 48 degrees and extension of 0 to 20 degrees.  Left lateral flexion was 0 to 15 degrees and left lateral rotation was 0 to 38 degrees.  Right lateral flexion was 0 to 15 degrees and right lateral rotation was 0 to 39 degrees.  There was objective evidence of pain on active ROM.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of ROM.  The detailed reflex examination was done for peripheral nerve reflex on the left and right.  The examiner noted reflexes were absent for the left and right biceps, triceps, and brachioradialis.  Notations of normal were listed for bilateral knee jerk, ankle jerk, and plantar flexion reflexes.  Sensory exam findings of the right and left upper and lower extremities listed no affected nerves.  Additionally, vibration, position sense, pain or pinprick, and light touch were normal.  There was no dysesthesias in either side.  

The examiner conducted a detailed motor examination which revealed normal findings.  Muscle tone was normal and there was no muscle atrophy.  The Lasegue's sign was not positive.  Testing was conducted for non-organic physical signs and the results and significance were noted as Waddell's 2/5.  Thoracic and lumbar spine X-rays revealed mild narrowing of T8-T9 and T7-T8 disc spaces with minimal marginal osteophytes, degenerative disc disease L5-S1, and minimal anterior marginal osteophytes at L4 and L5.  

A VA back conditions disability benefits questionnaire was conducted on October 10, 2014.  The examiner noted a diagnosis of degenerative spurring of the thoracic spine; degenerative arthritis and degenerative disc disease of the lumbar spine; and mild degenerative disc disease of the thoracic spine.  If the Veteran yawned or coughed he could feel pain rushing up his back.  Pain at the bottom of his back was a 4 out of 10 and activity throughout the day pushed it to an 8 out of 10.  The Veteran had flare-ups once every other month in which he was down for the night and got bed rest.  The next day he eased himself out and worked through it.  The examiner conducted an initial ROM measurement.  Forward flexion ended at 50 and the objective evidence of painful motion began at 50.  Extension ended at 15 with no objective evidence of painful motion.  Right lateral flexion ended at 25 with no objective evidence of painful motion.  Left lateral flexion ended at 30 or greater and objective evidence of painful motion began at 30 or greater.  Right lateral rotation ended at 30 or greater and objective evidence of painful motion began at 30 or greater.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The post-test forward flexion ended at 50 and post-test extension ended at 15.  Post-test right lateral flexion ended at 25 and left lateral flexion ended at 30 or greater.  Post-test right lateral rotation ended at 30 or greater and post-test left lateral rotation ended at 30 or greater.  The Veteran had no additional limitation in ROM of the thoracolumbar spine following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the thoracolumbar spine.  Contributing factors of the Veteran's functional loss, functional impairment, and/or additional limitation of ROM of the thoracolumbar spine after repetitive use led to less movement than normal and pain on movement.  The Veteran did have localized tenderness in the muscles across the lower back.  The Veteran had muscle spasms of the thoracolumbar spine, but they did not result in abnormal gait or abnormal spinal contour.  The Veteran did not have any guarding of the thoracolumbar spine.  The Veteran underwent muscle strength testing which revealed normal findings.  The Veteran had no muscle atrophy.  The Veteran's deep tendon reflex exam was normal.  The Veteran's sensation to light touch was normal in his bilateral lower extremities.  Straight leg raising test results were negative in both legs.  The Veteran did not have radiculopathy, ankyloses, or any other neurologic abnormalities.  The Veteran was noted to have IVDS of the thoracolumbar spine.  The Veteran had no incapacitating episodes over the past 12 months due to IVDS.  The Veteran currently used shoe inserts as an assistive device for his back and foot problem.  There was no functional impairment of an extremity due to the thoracolumbar spine such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Additionally, imaging studies of the thoracolumbar spine had been performed and arthritis was documented.  The Veteran did not have a thoracic vertebral fracture with a loss of 50 percent or more of height.  The examiner reviewed the diagnostic imaging from July 2006, November 2007, February 2009, and March 2011.  The examiner noted that the Veteran's thoracolumbar spine did impact his ability to work because he had difficulty with lifting and carrying.  Mitchell criteria could not be specified because the examiner had not witnessed a flare-up of the Veteran's condition.  The examiner noted that there was no change in the ROM with three repetitions.  

In response to the question from the Board's September 2014 remand regarding the absent reflexes noted on March 2011 VA examination, the examiner explained that reflexes are involuntary movements and can provide information on the integrity of the central and peripheral nervous systems.  Reflexes are graded from 0 to 4.  The examiner noted that sometimes it is difficult to get a response from a patient.  This would result in a 0 rating.  It would be noted as absent or diminished response to tapping.  Almost any grade can be normal and asymmetry of reflexes is the key for determining normalcy when there are extremes of response.  For valid testing, the patient must be relaxed and not thinking of what is being done.  The biceps reflex is associated with C5, C6, musculocutaneous nerve; brachioradialis with C5, C6, radial nerve; and triceps with C7, C8, radial nerve.  She explained that reflexes in the upper extremities did not reflect any pathology of the thoracolumbar spine.  
In a VA primary care note, dated August 7, 2013, the Veteran reported having a lot of back pain that made him curl up into a ball.  The Veteran reported lifting weights every day, doing 100 sit ups per day, bench pressing, and curls.  

A VA primary care note, dated November 10, 2014, noted that a pain assessment was conducted and the Veteran had pain in the back that was presently a score of 5.  The Veteran's pain level fluctuated from a best score of 4 to the worst at 8.  The pain characteristics were sharp, aching, stabbing, and throbbing of a constant duration.  The pain was caused by movement and exercise/activity.  This caused activity limitation and affected his quality of life and engagement in recreational activities.



IV.  Analysis

1.  Entitlement to an evaluation in excess of 10 percent disabling, for the period prior to February 23, 2011, for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine. 

The evidence shows entitlement to an evaluation greater than 10 percent disabling, from February 4, 2011.  However, the evidence does not show entitlement to an evaluation greater than 10 percent disabling, for the period prior to February 4, 2011.

The July 2011 rating decision set the date of February 23, 2011, as the starting point of a 20 percent disabling rating.  The reasoning was that this is when the medical evidence reflected the Veteran first warranted an increased evaluation.  However, the Board finds that a physical therapy evaluation at the MidMichigan Medical Center, dated February 4, 2011, is the first record which indicates the Veteran met the criteria for a 20 percent disability rating.  Specifically, this record reflects the Veteran's forward flexion was to 60 degrees.  Thus, the Veteran shall be entitled to a 20 percent disability rating beginning on February 4, 2011.  

In order to warrant a 20 percent disability rating, the Veteran's forward flexion of the thoracolumbar spine must be greater than 30 degrees but not greater than 60 degrees; or a combined ROM of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Note 2 specifies that a combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  

Evidence of record prior to February 4, 2011 does not reflect findings that more nearly approximate the criteria for a 20 percent rating.  The VA examination on August 7, 2006, reflected thoracolumbar flexion for both active and passive ROM at 0 to 90 degrees.  The combined ROM for the thoracolumbar spine was 280 degrees.  There was no additional loss of motion on repetitive use for any tested ROMs.  The examiner also noted that there was no history of muscle spasms or current muscle spasms or guarding.  

A VA spine examination, dated in November 2007, found no spasms or guarding of the thoracolumbar spine and the Veteran's active flexion ROM in the thoracolumbar spine was 0 to 80 degrees.  The combined range of motion was 175 degrees.  The examiner noted there was objective evidence of pain with ROM and following repetitive motion, but there was no additional limitation after three repetitions.  

A VA spine examination conducted in February 2009, noted no scoliosis, spasms, or guarding.  The Veteran's thoracolumbar spine range of motion for flexion was 0 to 90 degrees.  The Veteran's combined ROM was 220 degrees.  There was no objective evidence of pain with ROM or following repetition, and there was no additional limitation after three repetitions.  

The Veteran's physical therapy evaluation at the MidMichigan Medical Center in September 2007 notes convexity to the right in the thoracic spine which was typical of scoliosis.  However, there is no notation regarding any muscle spasms or guarding.  Although range of motion testing was completed, it was stated in terms of percentages of range and the exact degree findings were not provided.  

A letter from the Veteran's physical therapist K.G., noted that the Veteran had thoracolumbar scoliosis.  Once again there was no notation regarding any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.   

A higher evaluation pursuant to the criteria for intervertebral disc syndrome has been considered.  However, as there was no indication of incapacitating episodes, a higher evaluation is not warranted under the Formula for rating intervertebral disc syndrome.

The above described findings reflect forward flexion greater than 60 degrees and a combined ROM that is greater than 120 degrees, even when considering the Veteran's complaints of pain on movement and additional functional loss.  The evidence also does not reflect symptoms of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Additionally, prior to February 4, 2011 there is no evidence that the Veteran has experienced incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

The Board has also considered the Veteran's lay statements that his thoracolumbar spine disability is worse than how it has been evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his thoracolumbar spine disability has been provided by the medical personnel who have examined him and who rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Therefore, a preponderance of the evidence is against a finding that the Veteran's thoracolumbar spine disability more nearly approximates the criteria for an evaluation in excess of 10 percent prior to February 4, 2011; hence, that aspect of the claim is denied.

2.  Entitlement to an evaluation greater than 20 percent disabling for the period beginning February 4, 2011, for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine. 

The evidence does not show entitlement to an evaluation greater than 20 percent disabling, for the period beginning February 4, 2011.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A physical therapy evaluation at the MidMichigan Medical Center, dated February 4, 2011, showed that the Veteran's lumbar flexion was to 60 degrees with all upper thoracic motion and no lumbosacral spine flexion.  

A March 2011 VA examination noted no thoracolumbar spine ankylosis and ROM for the thoracolumbar spine was flexion of 0 to 48 degrees.  There was objective evidence of pain with motion, but not following repetitive motion.  There was also no additional limitation of motion following three repetitions.  The examiner indicated she was unable to provide an opinion regarding functional loss from a flare up or on extended use since there was no flare up on examination.  She noted that the Veteran's own statement of functional loss from a flare up was that he walked like a stick man, put one foot in his car at a time like a tin man, worked more slowly, and spent more time in bed when he was not at work.

A VA back conditions disability benefits questionnaire on the thoracic spine, dated October 10, 2014, noted that the Veteran did not have ankylosis and he had forward flexion that ended at 50 degrees.  The examiner found there was no change in ROM with three repetitions.  She noted that there was functional loss, functional impairment, and/or additional limitation of range of motion after repetitive use that led to less movement than normal and pain on movement.  She found it would be mere speculation to provide an opinion whether pain, weakness, fatigability or incoordination could limit functional ability during flare ups or repeatedly over time since she had not examined the Veteran during a flare up.

This evidence does not reflect the Veteran's thoracolumbar spine disability has resulted in symptoms more nearly approximating forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even when considering DeLuca factors of pain causing functional loss.  

A higher evaluation pursuant to the criteria for intervertebral disc syndrome has been considered.  However, there is no evidence that the Veteran has experienced incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

As with the period prior to February 4, 2011, the Board has also considered the Veteran's lay statements regarding his increased symptomatology, but again finds the medical findings directly addressing the criteria under which he is evaluated to be more probative.  

Therefore, a preponderance of the evidence is against a finding that the Veteran's thoracolumbar spine more nearly approximates the criteria for a higher evaluation; hence, an evaluation in excess of 20 percent disabling is not warranted for the period from February 4, 2011.

V.  Other Considerations

The Board has considered whether the Veteran is entitled to separate neurological evaluations during the periods on appeal.  However, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Board notes that on March 2011 VA examination there was some absent reflex findings; however, the October 2014 VA examiner explained the meaning of these findings and that they did not reveal any disability.  There were no other neurological abnormalities related to the thoracolumbar spine.

The Board has considered whether any further staged rating is appropriate for the assigned ratings discussed above.  The Board has found that evidence regarding the level of disability for the spine disability is consistent with the assigned ratings for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown.  Accordingly, no further staged ratings are warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service connected disability is inadequate.  As explained in detail above, the Veteran's thoracolumbar spine disability has been manifested by limitation of motion and pain causing functional loss.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's thoracolumbar spine disability.  In short, there is no indication in the record that the average industrial impairment from his spine disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Veteran has not alleged that his service connected degenerative joint disease with degenerative spurring of the thoracolumbar spine results in unemployability.  As noted above, the Veteran is currently employed as a postmaster.  Therefore, consideration of TDIU under Rice is not warranted in this case.


ORDER

Entitlement to an evaluation of 20 percent disabling, from February 4, 2011, for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine, is granted, subject to the regulations governing the payment of monetary awards. 

Entitlement to an evaluation in excess of 10 percent disabling, for the period prior to February 4, 2011, and greater than 20 percent disabling thereafter, for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine, is denied.




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


